After Remand from the Alabama Supreme Court

BRYAN, Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Aabama. Ex parte S & M, LLC, d/b/a Huntsville Cab Co., 120 So.3d 509 (Ala.2012). On remand to this court and in compliance with the supreme court’s opinion, we reverse the trial court’s judgment and remand the cause for further proceedings consistent with the supreme court’s opinion.
REVERSED AND REMANDED.
THOMPSON, P.J., and PITTMAN, THOMAS, and MOORE, JJ., concur.